Citation Nr: 0621430	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  02-18 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for post-concussion 
syndrome secondary to service-connected cervical spine 
fusion, C5-6.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1979 to 
March 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied the 
veteran service connection for post concussion syndrome as 
secondary to the service-connected disability of fusion, 
cervical spine, C5 through C6.

In August 2004, the Board remanded the veteran's case to the 
RO for further development.  The case was returned to the 
Board in March 2006.

The Board notes that the veteran's claim of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU) was granted by 
the RO in a January 2006 rating decision.  Because the 
benefit sought on appeal has been granted, this issue is no 
longer before the Board for appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
and is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  This law redefines the 
obligations of VA to the appellant with respect to claims for 
VA benefits and applies to this remand.

In February 1996, the veteran was involved in an automobile 
accident wherein she alleges she suffered a concussion with 
post-concussion syndrome.  She is claiming service connection 
for post-concussion syndrome as secondary to service-
connected cervical spine fusion, C5-C6.  The Board notes that 
the veteran submitted a November 1998 letter from a private 
chiropractor, F.S., D.C., that stated that the weakened 
condition of the veteran's cervical spine caused her to 
experience an exacerbation of her condition beyond what would 
have been expected if she had not had the prior injury.  
Further, a February 2003 letter from a private chiropractor, 
I.K., states that the post-concussion syndrome was a direct 
result of a weakened state of the veteran's neck and shoulder 
due to the previous military injury and spinal fusion.  In an 
April 2003 letter, the same chiropractor explained that a 
person with a cervical fusion experiences a narrowing of the 
disc spaces in adjacent levels to the fusion because of the 
increased load on those levels due to a lack of mobility in 
the fused area.  As a result this creates instability in the 
fused neck.  Therefore, a person with a cervical fusion and 
narrowed disc spaces would receive a greater intensity or 
degree of injury when rear ended in an auto accident than if 
that same person had not had a fusion.  This would include 
concussion caused by whiplash due to the 
hyperextension/hyperflexion of the neck and head.

In contrast, the Board notes that in May 2002, the veteran 
underwent brain and spinal cord and cranial nerves VA 
examinations.  The VA examiner opined that there was no 
clinical evidence of a central nervous system injury found 
and he did not think that the veteran's service-connected C5-
6 cervical fusion could contribute in any meaningful way to a 
central nervous system injury associated with a motor vehicle 
accident.  Further, in January 2003, the veteran underwent a 
psychological examination and the examiner opined that the 
cervical spine fusion in no meaningful way contributed to the 
veteran's concussion sustained in an automobile accident.  
Further, in January 2003, the veteran underwent a brain and 
spinal cord examination wherein the examiner opined that the 
post-concussion syndrome was due to the motor vehicle 
accident and the previous neck injury did not necessarily 
contribute to the development of the post-concussive 
syndrome.

The Board notes that the opinions rendered by the VA 
examiners do not include any rationale for the opinion given.  
Further, although the May 2002 VA examiner found no clinical 
evidence of a central nervous system injury, a May 2003 
private medical record from M.S., Ph.D. shows that the 
veteran had cognitive deficits and emotional residuals as a 
result of concussions that occurred.  The veteran reported 
difficulty with auditory comprehension and misinterpreting 
words, ongoing memory impairment, poor attention and easy 
distraction.  She also reported sleep disturbance.

Review of the evidence, therefore, shows that there are 
differing medical opinions as to whether the veteran 
currently suffers from post-concussion syndrome and whether 
her service-connected cervical spine fusion contributed to 
her post-concussion syndrome.  Moreover, the May 2002 and 
January 2003 VA examiners did not give any reasons or bases 
for the opinion that the veteran's post-concussion syndrome 
was not related to her service-connected cervical spine 
fusion.  Further, the veteran has not been afforded an 
examination with review of the entire claims folder since the 
receipt of the February 2003, April 2003 and May 2003 private 
medical records.  Therefore, the Board finds that a VA 
examination by a physician is necessary, with review of the 
entire claims folder, to include the February 2003, April 
2003, and May 2003 private medical records to render an 
opinion as to whether the veteran's service-connected 
cervical spine fusion caused or contributed to the veteran's 
post-concussion syndrome.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection as secondary to 
a service-connected disability, but she was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As these questions are involved in the present 
appeal, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  
Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the service connection 
for post-concussion syndrome as secondary 
to service-connected cervical spine 
fusion claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The veteran should be afforded a VA 
examination to determine whether her 
service-connected cervical spine fusion 
at least as likely as not caused or 
aggravated her post-concussion syndrome.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folders must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the physician's report.  The physician 
should specifically review the opinions 
from the private chiropractors dated in 
November 1998, February 2003, and April 
2003 and comment as to the rationale 
expressed in those opinions.  The 
physician is requested to identify all 
existing post-concussion syndrome 
pathology and indicate whether any of the 
nonservice-connected post-concussion 
syndrome was caused by, or aggravated 
(worsened) by the service-connected 
cervical spine fusion.  It is imperative 
that adequate reasons and bases are to be 
provided with any opinion rendered.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folders.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claim.  38 C.F.R. § 3.655 (2005).

4.  The RO should then review the claims 
folders to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by 


the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

